UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6370


JONATHAN ALLEN,

                     Petitioner - Appellant,

              v.

WARDEN D.L. YOUNG,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Frank W. Volk, District Judge. (5:18-cv-01306)


Submitted: August 25, 2020                                        Decided: August 28, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Allen, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Allen’s 28 U.S.C. § 2241

petition challenging his prison disciplinary proceeding. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Allen v. Young, No. 5:18-cv-01306 (S.D.W. Va. Dec. 16, 2019). We deny as unnecessary

Allen’s motion for a certificate of appealability and dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2